Citation Nr: 1640333	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  09-09 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a gall bladder surgery performed at a VA medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  In April 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In July 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) by videoconference.  Transcript of the hearings have been associated with the Veteran's file.  

In September 2015, this matter was remanded for further development, to include obtaining treatment records and a VA medical opinion.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran developed a chronic disability/additional disability claimed as residuals from a gallbladder surgery performed at VA.

2.  The VA physicians exercised the degree of skill and care ordinarily required in diagnosing and treating the Veteran's gall bladder disorder; the complications the Veteran experienced were not reasonably unforeseeable, but are common complications that were disclosed to the Veteran in obtaining her consent to the procedure.

CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a gall bladder surgery performed at a VA medical facility are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter dated in May 2008.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  This letter informed the Veteran of the criteria and information and evidence needed to substantiate the claim; and of VA's respective duties for obtaining evidence.  The  letter also apprised the Veteran of how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c), as prescribed by the facts and circumstances in this case.  The Veteran's pertinent VA treatment records are in the file.  The AOJ also obtained medical opinions in September 2008 and November 2015.  The Board has reviewed all of the medical evidence and finds it to be adequate for resolution of the issue resolved in this decision.  See, e.g., Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical [examination] is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

In addition to the foregoing, in April 2009 and July 2015 the Veteran testified regarding her claim before the DRO and undersigned Veterans Law Judge, respectively.  During each respective hearing, the DRO and the Veterans Law Judge along with the Veteran's representative explained the issue and asked the Veteran questions to ascertain the nature of any additional disabilities and symptoms as due to her gall bladder surgery performed at VA.  Also during each hearing, the DRO, Veterans Law Judge and the Veteran's representative asked questions to draw out the current nature of the Veteran's complaints, and the hearing focused on the elements necessary to substantiate her claim.  Neither the Veteran nor her representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claim was identified by the Veteran and has been obtained.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103 (c)(2) requires that a Veterans Law Judge fully explain the issues and suggest the submission of evidence that may have been overlooked during Board hearings). 

Additionally, the Board finds there has been substantial compliance with its July 2015 remand directives.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The Board directed the Agency of Original Jurisdiction (AOJ) to associate with the claims file the following: (a) the consent form that the Veteran signed before her November 2007 gall bladder surgery; and (b) VA treatment records dated after September 2008.  Additionally, the AOJ was to ask the Veteran to provide, or authorize VA to obtain, records of her relevant non-VA treatment.  Finally, the AOJ was to obtain a new medical opinion regarding whether the November 2007 surgery and subsequent VA care caused the Veteran to sustain additional disability due to an event not reasonably foreseeable or as the result of careless, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  These actions were accomplished.  Indeed, all available outstanding VA treatment records were obtained and associated with the claims file; and in July 2015, a new medical opinion was obtained. 

The Board's July 2015 remand also instructed the AOJ to readjudicate the claim and furnish a supplemental statement of the case (SSOC) if the claim was denied.  This was accomplished by a March 2016 SSOC.

In sum, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that she developed additional disability after undergoing gall bladder surgery at a VA facility in November 2007.  Specifically, she claims entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of gall bladder surgery, to include surgical scars, tape allergy residuals, abdominal muscle and bronchial spasms, pulmonary pleurisy, pulmonary embolism, depression, and anxiety.

Under 38 U.S.C.A. §1151, compensation may be paid for a qualifying additional disability or qualifying death from VA treatment or vocational rehabilitation as if the additional disability or death were service connected.  38 U.S.C.A. §1151.  Under 38 U.S.C.A. §1151, a disability is a qualifying additional disability, if the additional disability was not the result of the Veteran's willful misconduct, and was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  Section 1151 contains two causation elements, the disability must not only have been caused by the hospital care or medical treatment but it must also be proximately caused by VA's fault.  See Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (2013).

In order for the appellant to be eligible for compensation under 38 U.S.C.A. §1151  due to VA treatment, the evidence must establish that she sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C.A. §1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the Veteran; the claim for compensation under 38 U.S.C.A. § 1151 must be denied.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361 (b). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361 (c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c)(2).  An additional disability or death caused by the Veteran's failure to follow medical instructions will not be deemed to be caused by hospital care, medical or surgical treatment or examination. 38 C.F.R. § 3.361 (c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361 (d)(1).  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361 (d)(1). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361 (d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361 (d)(2).

The basic facts are as follows.  The Veteran experienced episodes of epigastric/right upper quadrant abdominal pain during her pregnancy, and had a similar episode on September 4, 2007 for which she sought emergency evaluation, with suspected gall bladder disease.  A gallbladder ultrasound obtained at that time confirmed cholelithiasis and a surgical consultation was obtained on September 11, 2007 with K.J.B., MD., who diagnosed symptomatic cholelithiasis and scheduled the Veteran for surgery.

The informed consent for surgery obtained on October 25, 2007 by Dr. B. was for Gall Bladder - Cholecystectomy (Laparoscopic), for diagnosis of symptomatic gallstones and/or infection of the gallbladder.  The procedure explained to the Veteran was "removal of the gallbladder using a laparoscope (a thin, tubular, lighted instrument for viewing the abdominal and pelvic organs).  The laparoscope has a camera which allows the surgeon to view organs in the abdominal cavity while performing the procedure.  General anesthesia (unconsciousness caused by drugs) is used during this procedure.  The laparoscope is placed into a small incision (surgical cut) below the navel.  Three or four additional incisions are made to accommodate surgical instruments that are needed during the procedure.  The abdominal cavity is filled with carbon dioxide, which is a harmless gas.  This allows the surgeon to visualize the internal organs with ease.  A cholangiogram may be performed during the procedure.  This is an x-ray of the bile ducts (the tube-like structures that carry bile from the liver to the gallbladder and then to the small intestine).  Contrast material (dye) is injected into the ducts, allowing the surgeon to identify any gallstones that may be blocking the bile ducts.  The gallbladder is then cut away from the liver and removed through one of the incisions.  The surgeon uses sutures (stitches) to close the incisions.  Dr. B. included an extensive list of possible complications of the procedure in the consent, which included pulmonary embolism and infection.

In the anesthesia medical record, also dated October 25, 2007, the Veteran's allergy to plastic tape was noted.

In the Veteran's History & Physical for the operation dated October 25, 2007 completed by Dr. B., the surgeon noted the Veteran's allergy to plastic tape.  The Veteran had surgery on November 5, 2007 with a laparoscopic cholecystectomy performed by Dr. B., assisted by Dr. M. under general anesthesia for cholelithiasis. No complications were noted, operative findings included only a small amount of scaring. 

Subsequent to the surgery, and following discharge, the Veteran presented to the emergency room on November 7, 2007 with complaints of itching and burning at the incisional site.  It was noted that she had an allergy to the tape and it was removed and Steri-Strips were left in place.  She returned to the clinic the next day where it was noted that the operative site was blistering and weeping a yellow fluid.  The strips were replaced after the area was lightly washed with a solution.  The Veteran was subsequently followed regularly by Dr. B. until her skin reaction was completely resolved without sequela of scarring.

In February 2008, the Veteran informed VA that her right lung had not totally inflated since the November 2007 surgery.  The Veteran was seen in pulmonology where it was determined she had pleurisy and pulmonary emboli in both lower lobes of the lungs.

In an August 2008 opinion, Dr. E.R.P. indicated that it was at least as likely as not that the Veteran's recent gall bladder surgery contributed to her pulmonary emboli condition.  He indicated, however, that pulmonary embolism is a known complication of surgical procedures where the patient has less physical activity.  Dr. E.R.P. stated that there were no other current disabilities related to the gall bladder surgery.  He provided an addendum in September 2008 that indicated that the surgical scars, tape allergy residuals, abdominal spasms, bronchial spasms, pulmonary pleurisy, depression, or anxiety were not related to the gall bladder surgery.  He indicated that the records reveal no evidence of negligence of the VA provider or VA hospitalization.  He reiterated that pulmonary embolism is a known complication of surgical procedures, and after the pulmonary embolism was discovered, it was treated in the standard prescribed medical manner.  Dr. E.R.P. noted that the Veteran had recovered from the pulmonary embolism and was being treated with Coumadin.

During her April 2009 DRO hearing, the Veteran testified that she was assured by a VA physician that gall bladder removal is a simple procedure.  She testified that she informed that physician that she does not "come out of [anesthesia] that well" and, during her period of convalescence, she began to have breathing problems due to the anesthesia that was administered during surgery.  As per the Veteran, she discovered that she had blood clots in her lungs, but VA clinicians indicated thereafter that she does not have deep vein thrombosis (DVT) and her lung clots dissolved.  During her July 2015 Board hearing, she reported that she has blood work done every year to follow-up on potential embolism.

During the hearings, she asserted that the physician who performed her surgery made a greater number of incisions, and larger incisions, than the Veteran anticipated based on previous assurances, and she reported that the incisions were not properly stitched together.  Specifically, she reported that her incisions were "popping open" when she was at home recuperating post-discharge and, consequently, have healed as wide, irritated scars that sometimes bleed.  To this point, the Veteran asserted that she previously informed VA that she is allergic to the tape that was supplied post-procedure and that this allergy was acknowledged when she returned to VA to address fluid build-up, drainage, and irritation around the incision sites.  She testified that she informed the treating physician that she is allergic to tape during her pre-operative visit.

In a November 2015 VA opinion, the examiner noted that it is his medical opinion that it is less likely than not (less than 50 percent probability) the November 2007 surgery and subsequent VA care caused the Veteran to sustain additional disability due to an event not reasonably foreseeable or as the result of careless, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  The examiner essentially reasoned that the informed consent obtained from the Veteran in October 2007 documented the type of surgery as well as complications of the procedure.  Further, the examiner noted that the October 2007 anesthesia medical record; as well as the surgeon's note documents the Veteran's allergy to plastic tape.  He indicated that the Veteran's surgery was on November 5, 2007 and there were no complications noted, and operative findings included only a small amount of scarring.  The examiner noted that the Veteran's contact dermatitis subsequent to her surgery was treated and followed until complete resolution.  And, over three months after her surgery the Veteran sought evaluation for pulmonary complaints and was appropriately evaluated and bilateral pulmonary emboli were diagnosed and treated effectively to complete resolution.  The examiner further noted that risk factors for the Veteran's pulmonary emboli included her recent surgery and her obesity.  The examiner concluded that the Veteran's dissatisfaction with her care and her resulting depression and anxiety are regrettable, but it is his medical opinion that the Veteran did not sustain additional disability due to an event not reasonably foreseeable or as the result of careless, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

The fact of residuals, particularly including pulmonary emboli and tape allergy (contact dermatitis), due to the surgery performed at a VA facility in November 2007 is established by competent medical evidence.  See, e.g., November 2015 VA Medical Opinion.  The remaining issues then are essentially whether (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361 (d)(1). 

The Veteran has identified several deficiencies in her care that, she believes, constitute a failure to exercise the degree of care that would be expected of a reasonable health care provider.  See March 2008 Veteran Statement; April 2009 DRO Hearing Transcript, and July 2015 Board Hearing Transcript, generally.  

The Veteran, however, is not competent to provide an opinion as to whether a medical professional acted with a reasonable standard of care or acted with negligence, carelessness, lack of proper skill, error in judgment or fault.  Any such opinion would involve analysis of surgical techniques and alternatives, as well as an understanding of the standard of care that would be expected of a reasonable health care provider performing surgery to remove a gall bladder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In expressing an opinion as to cause and negligence, the Veteran is not reporting readily apparent symptoms, nor is she reporting a contemporaneous medical diagnosis or describing symptoms that were later diagnosed by a medical professional.  See Jandreau, 492 F.3d at 1377.  

Furthermore, the Veteran has not demonstrated she has knowledge of the acceptable medical practices in diagnosing and treating a gall bladder disorder (or in performing surgery generally) such that her statements would be competent, nor has she indicated that the failure in the standard of care was such that it would be readily apparent to a layperson (e.g., amputating the wrong extremity).  See OGCPREC 05-01 (noting that generally, determinations as to whether a physician's diagnosis, treatment or procedures for arriving at a diagnosis or course of treatment conform to ordinary standards of medical care generally present matters outside the ordinary knowledge of laypersons and therefore must be shown by medical evidence).  Her lay statements and testimony are not competent evidence of negligence in the performance of the surgery at issue.

Collectively, the physicians who provided the medical opinions in September 2008 and November 2015 reviewed the file, discussed the Veteran's medical history, and opined that, although the procedures did result in complications, the post-surgical complications and residuals, specifically pulmonary emboli and infection were a known risk factor for surgery and that she was, in fact, made aware of the possible complications, including pulmonary embolism and infection.  Additionally, the physicians indicated that the VA surgeons did exercise the degree of care that would be expected of a reasonable health care provider.  The Board finds the physician's opinion to be based on accurate facts and to contain reasoning that links the medical facts of the case with his conclusion.  The physician, particularly the one who provided the November 2015 opinion reviewed the entire record, considered the history, provided answers responsive to the questions posed and provided a rationale for the opinions rendered.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The Board finds assigns the opinion considerable probative value.

There are no competent opinions that any VA health care provider did, in fact, fail to exercise the degree of care that would be expected of a reasonable health care provider.  The greater weight of the evidence is against finding that any VA health care provider violated the applicable standard of care.

With respect to informed consent, the Veteran has acknowledged giving consent to the procedure.  While the Board acknowledges the Veteran's frustration that she thought it was a simple procedure, per her physician; and that she experienced some of the known risks, including pulmonary emboli, the record establishes that her physicians informed her of the nature of the proposed procedure, the expected benefits, reasonably foreseeable associated risks, complications or side effects, alternatives to surgery, and anticipated results prior to the procedure and that she had the opportunity both to ask questions and to decline to proceed with the surgery.  See 38 C.F.R. § 17.32.  The contemporaneous medical records indicate that she was capable of giving informed consent and no guarantees were either "given or implied."  The Board finds the Veteran gave informed consent to the procedure.  38 C.F.R. §§ 3.361 (d)(1), 17.32.

Applicable law also permits, in the absence of a finding of fault or negligence, a finding that the outcome was "an event not reasonably foreseeable."  38 U.S.C.A. § 1151 (a)(1)(B); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The Board notes, however, the record does contain competent evidence, the November 2015 opinion, on the question of foreseeability and the weight of that evidence is wholly against the claim that the residuals the Veteran has experienced (i.e. the outcomes of the surgery) were not reasonably foreseeable.  Indeed, the examiner indicated that there was no additional disability due to an event not reasonably foreseeable, as it is reasonable foreseeable that a patient could suffer surgical complications.

The Board has carefully reviewed the record in depth, but has been unable to identify a basis upon which benefits under 38 U.S.C.A. § 1151  are warranted.  The overwhelming weight of the evidence of record is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application in resolution of this appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  The Veteran's claim of entitlement to compensation under 38 U.S.C. § 1151 for residuals of a gall bladder surgery performed at a VA medical is denied.

ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a gall bladder surgery performed at a VA medical facility is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


